TOULM.TN, District Judge
(after stating the case as above). The first and third grounds of exception to the petition are, in effect, the ■ same, and if they are -well taken the judgment of the court below must be affirmed. The plaintiff claims damages for the pain, anxiety, and loss of mind alleged to have been suffered by his ward, *559James T. Haile, and avers that this state of said Haile’s mind, which is now one of insanity, “was caused and brought about by the injuries and sufferings he underwent on account of the accidents and hardships” complained of. He avers that the shock of the accident was so great as to hurl Haile from his seat to the floor of the car, where he lay prostrated by the shock. A shock is a sudden agitation of body or mind. It may affect the body or mind. The petition avers that Haile lay helpless and prostrated, but whether from a bodily or mental shock is left somewhat,uncertain by the averments of the petition. The shock averred may reasonably be construed to mean the one or the other. But there is no charge that any bodily injury was sustained by the shock, and no claim for damages for any such injury. The charge is that Haile’s insanity was caused and brought about by the injuries and sufferings he underwent on account of the accidents and hardships complained of; and the claim for damages is for the pain, anxiety, and loss of his mind, and the expenses incurred and to be incurred incidental thereto. The learned counsel for the plaintiff concedes “that pain and anxiety of mind the law cannot value, and does not pretend to redress, when the unlawful act complained of causes that alone.” They say that the plaintiff, in this case, is not seeking to recover for the mental pain or anxiety of his ward, but for his insanity, — the loss of his mind, — and they present to the court an able argument to show that “the two are entirely separate and distinct phenomena.” They contend that insanity is not to be “placed in the same category with such trivial mental phenomena as mere anxiety and worry.” They say, “It is a disease, of the mind, and the law could as well weigh and determine the damage a man has suffered by the loss of his mind as it could the loss of his leg, or of the power of sight,” etc. It is not necessary for us to decide the question raised by this contention, which is whether, under the law, any right of action can arise for damages for the insanity of a human being. The question we are called on now to decide is whether the facts set forth in the petition show any right to recover damages for. insanity, as is therein claimed. That question we will proceed to consider.
The negligence of defendant, as charged, being admitted by the •exceptions, the question is, was that negligence the proximate cause of the injury complained of? It is well settled that the damages sustained by a wrongful act must be the natural result of the act,— such a consequence as, in the ordinary course of things, would flow from it. As expressed by some of the authorities, “Proximate damages are those that are the ordinary and natural results of the negligence, such as are usual, and might-therefore have been expected.” “Remote damages are such as are the result of an accidental or unusual combination of circumstances, which would not be reasonably anticipated, and over which the negligent party had no control.” Ewing v. Railroad Co. (Pa. Sup.) 23 Atl. 340; Commissioners v. Coultas, L. R. 13 App. Cas. 222; Cooley, Torts, 69; 2 Thomp. Neg. 1083. The contention is that.the insanity for which damages Ere claimed was caused by the excitement, hardship, and suffer*560ing which resulted from the accident. According to the great current of modern medical authorities, insanity is a disease, — a disease of the mind, — the existence of which is a question of fact, to be proved, just as much as the possible existence of any other disease. As said by Dillon, C. J., in Felter’s Case, 25 Iowa, 68, “That insanity is the existence of mental disease, both medicine and law now recognize.” While the defendant, as a common carrier, had reason to anticipate that an accident would cause physical injury, and would produce fright and excitement, it had no reason to anticipate that the latter would result in permanent injury, as a disease of the mind, or any other disease that might be caused by excitement, exposure, and hardship sometimes incident to travel. If the disease was not likely to result from the accident, and was not one which the defendant could have reasonably foreseen, in the light of the attending circumstances, then the accident was not the proximate cause. The defendant had no reason to anticipate that the result of an accident on its road would so operate on Haile’s mind as to produce disease, — the disease of insanity,— any more than that the exposure and hardships he suffered would produce grippe, pneumonia, or any other disease. He sustained no bodily injury by the accident, so far as the petition shows; but it caused a shock and an excitement, which, under his peculiar mental and physical condition at the time, resulted in his insanity. The defendant owed him the duty to carry him safely, — not to injure his person by force or violence. It owed him no duty to protect him from fright, excitement, or from any hardship that he might subsequently suffer because of the unfortunate accident. The case of Scheffer v. Railroad Co., 105 U. S. 249, was where, by reason of a collision of railway trains, a passenger was injured; and, becoming thereby disordered in mind and body, he, some eight months thereafter, committed suicide. The court held, in a suit by his personal representative against the railroad company, that, as his own act was the proximate cause of his death, there could be no recovery. In the opinion the court said:
“The suicide of .Schaffer was not the result naturally and reasonably to be expected from the injury received on the train. * * * His insanity, as a cause of his final destruction, was as little the natural or probable result of the negligence of the railway officials as his suicide, and each of these are casual or unexpected causes intervening between the act which injured him and his death.”
There was no error in the ruling of the circuit court, and the judgment is affirmed.